 

Exhibit  10.1




This Assignment Agreement (the “Agreement”) is made and effective September 1,
2010







BETWEEN:

INFO-ACCENT SDN BHD, a corporation organized and existing under the laws of
Malaysia, with its head office located at:




A-1-5 Jaya One

72A Jalan Universiti

46200 Petaling Jaya

Selangor







AND:

MOHD ARIS BERNAWI (the "Developer"),




Lot 3026 Off Jalan Embun

Km 8 Jalan Hulu Kelang

Kg Baru Hulu Kelang

68000 Ampang

Selangor




 




NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, the receipt and sufficiency of which are hereby acknowledged by the
parties, the parties intending to be legally bound hereby, do promise and agree
as follows:







1.

ASSIGNMENT




Developer hereby assigns to the Company exclusively throughout the world all
right, title and interest (choate or inchoate) in (i) the subject matter
referred to in Exhibit A ("Methodology"), (ii) all precursors, portions and work
in progress with respect thereto and all inventions, works of authorship, mask
works, technology, information, know-how, materials and tools relating thereto
or to the development, support or maintenance thereof and (iii) all copyrights,
patent rights, trade secret rights, trademark rights, database rights and all
other intellectual and industrial property rights of any sort and all business,
contract rights and goodwill in, incorporated or embodied in, used to develop,
or related to any of the foregoing (collectively "Intellectual Property").







2.

CONSIDERATION




The Company agrees to cause its parent company, Global MobileTech, Inc. to issue
to Developer 50,000 shares of restricted common stock of Global MobileTech,
Inc., pursuant to the provisions of a Securities Purchase Agreement of even date
herewith between the Company and Developer. Such shares shall be the only
consideration required of the Company with respect to the subject matter of this
Agreement.







3.

FURTHER ASSURANCES; MORAL RIGHTS; COMPETITION; MARKETING




Developer agrees to assist the Company in every legal way to evidence, record
and perfect the Section 1 assignment and to apply for and obtain recordation of
and from time to time enforce, maintain, and defend the assigned rights. If the
Company is unable for any reason whatsoever to





--------------------------------------------------------------------------------

secure the Developer's signature to any document it is entitled to under this
Section 3, Developer hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents, as his agents and attorneys-in-fact
with full power of substitution to act for and on his behalf and instead of
Developer, to execute and file any such document or documents and to do all
other lawfully permitted acts to further the purposes of the foregoing with the
same legal force and effect as if executed by Developer.




To the extent allowed by law, Section 1 includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as "moral rights," "artist's rights," "droit moral" or the like
(collectively "Moral Rights"). To the extent Developer retains any such Moral
Rights under applicable law, Developer hereby ratifies and consents to, and
provides all necessary ratifications and consents to, any action that may be
taken with respect to such Moral Rights by or authorized by Company; Developer
agrees not to assert any Moral Rights with respect thereto. Developer will
confirm any such ratifications, consents and agreements from time to time as
requested by Company.







4.

CONFIDENTIAL INFORMATION




Developer will not use or disclose anything assigned to the Company hereunder or
any other technical or business information or plans of the Company, except to
the extent Developer (i) can document that it is generally available (through no
fault of Developer) for use and disclosure by the public without any charge,
license or restriction, or (ii) is permitted to use or disclose such information
or plans pursuant to the Proprietary Information and Inventions Agreement by and
between Developer and the Company of even date herewith. Developer recognizes
and agrees that there is no adequate remedy at law for a breach of this Section
4, that such a breach would irreparably harm the Company and that the Company is
entitled to equitable relief (including, without limitations, injunctions) with
respect to any such breach or potential breach in addition to any other
remedies.







5.

WARRANTY




Developer represents and warrants to the Company that the Developer: (i) was the
sole owner (other than the Company) of all rights, title and interest in the
Intellectual Property and the Methodology, (ii) has not assigned, transferred,
licensed, pledged or otherwise encumbered any Intellectual Property or the
Methodology or agreed to do so, (iii) has full power and authority to enter into
this Agreement and to make the assignment as provided in Section 1 (iv) is not
aware of any violation, infringement or misappropriation of any third party's
rights (or any claim thereof) by the Intellectual Property or the Methodology,
(v) was not acting within the scope of employment by any third party when
conceiving, creating or otherwise performing any activity with respect to
anything purportedly assigned in Section 1, and (vi) is not aware of any
questions or challenges with respect to the patentability or validity of any
claims of any existing patents or patent applications relating to the
Intellectual Property.







6.

NOTICE




Any notices required or permitted to be given hereunder shall be given in
writing and shall be delivered (a) in person, (b) by certified mail, postage
prepaid, return receipt requested, (c) by facsimile, or (d) by a commercial
overnight courier that guarantees next day delivery and provides a receipt, and
such notices shall be addressed to the above-mentioned addresses or to such
other address as either party may from time to time specify in writing to the
other party. Any notice shall be effective only upon delivery, which for any
notice given by facsimile shall mean notice which has been received by the party
to whom it is sent as evidenced by confirmation slip.





2




--------------------------------------------------------------------------------



7.

MODIFICATION OF AGREEMENT




This Agreement may be supplemented, amended, or modified only by the mutual
agreement of the parties. No supplement, amendment, or modification of this
Agreement shall be binding unless it is in writing and signed by all parties.







8.

ENTIRE AGREEMENT

 

This Agreement and all other agreements, exhibits, and schedules referred to in
this Agreement constitute(s) the final, complete, and exclusive statement of the
terms of the agreement between the parties pertaining to the subject matter of
this Agreement and supersedes all prior and contemporaneous understandings or
agreements of the parties. This Agreement may not be contradicted by evidence of
any prior or contemporaneous statements or agreements. No party has been induced
to enter into this Agreement by, nor is any party relying on, any
representation, understanding, agreement, commitment or warranty outside those
expressly set forth in this Agreement.







9.

SEVERABILITY OF AGREEMENT

 

If any term or provision of this Agreement is determined to be illegal,
unenforceable, or invalid in whole or in part for any reason, such illegal,
unenforceable, or invalid provisions or part thereof shall be stricken from this
Agreement, and such provision shall not affect the legality, enforceability, or
validity of the remainder of this Agreement. If any provision or part thereof of
this Agreement is stricken in accordance with the provisions of this section,
then this stricken provision shall be replaced, to the extent possible, with a
legal, enforceable, and valid provision that is as similar in tenor to the
stricken provision as is legally possible.







10.

GOVERNING LAW




It is agreed that this agreement shall be governed by, construed, and enforced
in accordance with the laws of Malaysia.







IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth first above, with full knowledge of its content and significance and
intending to be legally bound by the terms hereof.







INFO-ACCENT SDN BHD










By:  /s/ Valerie Looi

Name:  Valerie Looi

Title: Director










By:  /s/ Mohd Aris Bernawi

       Mohd Aris Bernawi








3




--------------------------------------------------------------------------------







EXHIBIT “A”







Abstract




The methodology relates to performing the optimal sizing of a solar PV-wind
hybrid system.  The methodology aims at finding the configuration, among a set
of system components, which meets the desired system reliability requirements
with the lowest value of levelized cost of energy (LCE).




Modeling a solar PV-wind hybrid system is considered as the first step in the
optimal sizing procedure.  In this paper, more accurate mathematical models for
characterizing PV module, wind generator and battery are proposed.  The second
step is to optimize the sizing of a system according to the loss of power supply
probability (LPSP) and the LCE concepts.




Considering various types and capacities of system devices, the configurations
which can meet the desired system reliability are obtained by changing the type
and size of components that make up the system.  The configuration with the
lowest LCE gives the optimal choice.









4